UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7341



RESTONEY ROBINSON,

                                              Plaintiff - Appellant,

          and

LEWIS FRANKLIN MINGUS,

                                                           Plaintiff,

          versus

DENNIS A. WICKER; FRANKLIN FREEMAN; DAVID
HUBBARD; GLEEN SAUNDER; A. L. GLOVER; MRS.
RAMON; IRISH SMITH,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (MISC-96-30-5-H)

Submitted:   October 17, 1996             Decided:   October 25, 1996


Before MURNAGHAN and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.

Restoney Robinson, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellant appeals the district court's order denying Appel-

lant's motion for leave to file a civil rights complaint. We have

reviewed the record and the district court's opinion and find no

reversible error. Accordingly, we affirm on the reasoning of the

district court. Robinson v. Wicker, No. MISC-96-30-5-H (E.D.N.C.

July 2, 1996). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2